           Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 1 of 7                   FILED
                                                                                 2020 Nov-05 AM 09:37
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
CHARLES           D.    MILES,
                           an )
individual,                   )
                              )
Plaintiff,                    )
                              )
v.                            ) Case No.:
                              )
PASCHALL TRUCK LINES, INC., )
a corporation; JAMES HARTENSE )
CODIE, an individual;         )
                              )
Defendants.                   )



                            NOTICE OF REMOVAL


      The defendant, Paschall Truck Lines, Inc. (hereinafter “PTL”), pursuant to

28 U.S.C. §§ 1332, 1441, 1446, hereby removes this action filed by the plaintiff,

Charles Miles, in the Circuit Court of Jefferson County, Alabama to the United

States District Court for the Northern District of Alabama, Southern Division. In

support of this notice, PTL shows as follows:

                       A. PROCEDURAL BACKGROUND

      1.      This case was commenced by the plaintiff on October 1, 2020 in the

Circuit Court of Jefferson County, Alabama, civil action number: 01-CV-2020-

903403. The documents attached as Exhibit "A" constitute all of the process and

pleadings served, received and filed in this action to date. See 28 U.S.C. § 1446(a).

{DOC# 00692286}
           Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 2 of 7




      2.      PTL was served with the summons and compliant via certified mail on

October 9, 2020. (See Exhibit “A”). The co-defendant, James Hartense Codie, has

not yet been served with the summons and complaint.

      3.      As required by 28 U.S.C. §§ 1332 and 1441(a), this notice is filed in

the United States District Court for the Northern District of Alabama, Southern

Division, which is the district and division embracing the place where the state court

case was filed.

      4.      This notice of removal is filed within the period of time required by

28 U.S.C. § 1446(b).

      5.      Promptly after the filing of this notice, PTL will file a copy of the notice

with the Clerk of the Circuit Court of Jefferson County, Alabama as required by 28

U.S.C. § 1446(d).

                       B. DIVERSITY OF THE PARTIES

      6.      At the time of the commencement of this action and the time of this

removal, the plaintiff was and is a citizen of the State of Alabama. (Exhibit “A” –

Complaint).

      7.      PTL is a corporation organized under the laws of the state of Kentucky

with its principal place of business in Murray, Kentucky. (Id.). Therefore, it is a

citizen of the state of Kentucky for diversity purposes.




{DOC# 00692286}
           Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 3 of 7




      8.      The unserved co-defendant, James Hartense Codie (“Codie”), is a

resident and citizen of the state of North Carolina. (Exhibit “A” – Complaint).

      9.      The parties identified above constitute all of the non-fictitious parties

to this action, and there is complete diversity of citizenship between them, thereby

satisfying the citizenship requirements of 28 U.S.C. § 1332.

      10.     Citizenship of the fictitious defendants should be ignored for the

purposes of removal. 28 U.S.C. § 1441(a).

                       C. AMOUNT IN CONTROVERSY

      11.     In order to be removable, there must be at least $75,000.00 in

controversy, exclusive of interest and costs. 28 U.S.C. § 1332(a).

      12.     The plaintiff’s complaint alleges negligence and wantonness against

PTL and Codie and demands judgment in an amount to be determined by a jury.

(Exhibit A – Complaint).

      13.     The complaint seeks compensatory damages from the defendants for

physical injuries which are alleged to be permanent; pain and suffering; past and

future medical expenses; and past and future lost wages. The complaint also seeks

punitive damages. (Exhibit “A” – Complaint).

      14.     In Roe v. Michelin N. Am., Inc., the 11th Circuit addressed removal

based solely on the face of the plaintiff’s complaint and held that “[i]t may be

‘facially apparent’ from the pleading itself that the amount in controversy exceeds



{DOC# 00692286}
         Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 4 of 7




the jurisdictional minimum, even when the ‘the Complaint does not a claim a

specific amount of damages.’” 618 F.3d 1058, 1061 (11th Cir. 2010)(quoting Pretka

v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)); (quoting in turn

Miriam Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)). The

Roe court noted it made little sense to rely solely upon the complaint’s statement

concerning damages as doing so would allow skilled plaintiffs’ attorneys to

effectively “make federal jurisdiction disappear.” Id. at 1064 (quoting Pretka, 608

F.3d at 766). Instead, district judges should use “reasonable deductions, reasonable

inferences, or other reasonable extrapolations” in making an independent assessment

of the amount of the claim damages based on the pleadings. Id.at 1061-2 (quoting

Pretka, 608 F.3d at 754).

      15.   Following Roe, district judges in the Northern District of Alabama have

held that the amount in controversy threshold is met when a complaint seeks

“unspecified damages of various kinds, such as punitive damages and emotional

distress” and does not disclaim recovery of $75,000.00 or above. See, e.g., Smith v.

State Farm Fire & Cas. Co.¸ 868 F. Supp. 2d. 1333, 1335 (N.D. Ala. 2012); Hogan

v. Mason, 2017 U.S. Dist. LEXIS 55055 (N.D. Ala. April 11, 2017); Bush v. Winn

Dixie Montgomery, LLC, 132 F. Supp. 1317 (N.D. Ala. 2015); Seckel v. Travelers

Home & Marine Ins. Co.¸ 2013 U.S. Dist. LEXIS 11582 (N.D. Ala. Jan. 29, 2013).




{DOC# 00692286}
         Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 5 of 7




      16.    In Bush, for example, the court held that the plaintiff’s complaint was

by itself sufficient to establish the requisite amount in controversy, noting that it was

“self-evident….that a plaintiff like Bush, who claims to have sustained a very

substantial personal injury at the hands of a defendant and who charges that

defendant with wantonness and who seeks to recover for pain, suffering, and mental

anguish, and seeks punitive damages, is realistically hoping to recover more than

$75,000.” 132 F. Supp. 3d. at 1318. The court further held that that “a plaintiff …

who wants to stay in her chosen forum [i.e., state court] must formally acknowledge

a $74,999.99 limitation on any recovery.” Id. at 1319; see also Smith, 868 F. Supp.

2d at 1334 (holding that “plaintiffs . . . who want to pursue claims against diverse

parties in a state court seeking unspecified damages of various kinds, such as

punitive damages and emotional distress, must in their complaint formally and

expressly disclaim any entitlement to more than $74,999.99, and categorically state

that plaintiff will not accept more. Otherwise, a plaintiff will find herself in federal

court, which is now saddled by Congress with a new and heavy burden”); Green v.

Wal-Mart Stores East, L.P., No. 2:14-cv-1684-WMA, 2014 WL 6792043 (N.D. Ala.

Dec. 2, 2014) (holding that “[i]n her complaint, [plaintiff] . . . alleges both that the

defendant’s negligence caused her to suffer mental anguish and that its wantonness

entitled her to punitive damages. Plaintiff conspicuously makes no formal or express

disclaimer to damages in excess of $74,999.00. Therefore, under up-to-date Eleventh



{DOC# 00692286}
         Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 6 of 7




Circuit jurisprudence it is apparent that the amount in controversy in this case

exceeds the sum of $75,000”).

      17.   It is apparent from the face of the plaintiff’s complaint in the instant

case that he is “realistically hoping to recover more than $75,000” given his claims

for permanent injuries, future medical expenses and lost wages, and punitive

damages. (Exhibit “A” – Complaint).

      18.   PTL denies that it is liable to the plaintiff for any amount, but does not

dispute that the amount in controversy exceeds the jurisdictional requirement.

Removal is therefore proper under 28 U.S.C. § 1332 and § 1446.

                                D. TIMELINESS

      19.   The removal is filed within thirty (30) days from when PTL was served

with the summons and complaint and is therefore timely. 28 U.S.C. § 1446(b).

                                E. CONCLUSION

      20.   PTL has satisfied all procedural requirements with respect to timing,

diversity of citizenship and amount in controversy and removal is proper. 28 U.S.C.

§§ 1332, 1441, and 1446.

      WHEREFORE, PREMISES CONSIDERED, the defendant Paschall Truck

Lines, Inc. hereby removes the case from the Circuit Court of Jefferson County,

Alabama to the U.S. District Court for the Northern District of Alabama.




{DOC# 00692286}
         Case 2:20-cv-01743-JHE Document 1 Filed 11/05/20 Page 7 of 7




                                             /s/ Evan P. Baggett
                                             Thomas L. Oliver, II (ASB-3153-r53t)
                                             Evan P. Baggett (ASB-5568-v79b)
                                             Attorneys for Defendant Paschall
                                             Truck Lines, Inc.
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            ebaggett@carrallison.com


                         CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of November 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
          Electronic Mail;
          Placing a copy of same in the United States Mail,
          properly addressed and first-class postage prepaid to;
          and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Stephanie Emens Balzli, Esq.
SHUNNARAH INJURY ATTORNEYS, PC
2900 First Avenue South
Birmingham, AL 35233
sbalzli@asilpc.com


                                             /s/ Evan P. Baggett
                                             OF COUNSEL




{DOC# 00692286}
